(Por la Corte, a propuesta del
Juez Asociado Sr. De Jesús.)
Poe cuanto, la cuestión envuelta en este caso es idéntica a la re-suelta por este Tribunal el 28 del mes pasado en el caso de El Pueblo v. Capriles Camacho (ante, pág. 548), donde se sostuvo .que dos de-claraciones juradas sustancialmente iguales a la prestada en este caso eran insuficientes para obtener una orden de allanamiento, y que la evidencia obtenida a través de dicha orden era ilegal y no debió haber sido recibida por el tribunal inferior al haberse solicitado su devolución con anterioridad a la vista del juicio;
Por Cuanto, en este caso se solicitó oportunamente, en la corte municipal primero y en la de distrito después, la devolución de la evidencia así obtenida, a lo que se negó la corte inferior;
Por cuanto, eliminada dicha evidencia como debió haberlo sido, no existiría prueba suficiente para declarar convicta a la acusada;
Por tanto, vistos los autos de este caso y la jurisprudencia establecida en el de Pueblo v. Capriles Camacho, supra, se revoca la la sentencia apelada que dictó la Corte de Distrito de Mayagüez en *97210 de mayo de 1940, se absuelve libremente a la acusada, y se ordena ■que por la corte inferior se le devuelvan los efectos ilegalmente ocu-pádosle mediante la citada orden de allanamiento.